DETAILED ACTION

Status of the Claims
The following is a Non-final Office Action in response to amendments and remarks filed 30 April 2021.
Claims 1, 2, 12, 13, and 17 have been amended.
Claims 20-24 have been added.
Claims 1-10 and 12-24 are pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 April 2021 has been entered.
 
Response to Arguments
Applicants arguments with respect to the prior art rejections have been fully considered but are not persuasive.  Applicants’ arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Applicants’ arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.  
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by the Applicants in regards to distinctly and specifically pointing out the supposed errors in the Examiner's prior office action (37 CFR 1.111). The Examiner asserts that the Applicants only argue that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-5, 7, 10, 12-14, 16-18, and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takata et al. (US PG Pub. 2013/0013527) further in view of Takata et al. (US PG Pub. 2013/0179957, hereinafter Takata’957).

As per claims 1, 12, 13, and 17, Takata discloses an information acquisition system, method, apparatus for use during an examination process, the information acquisition system comprising (client terminal, server Takata Fig. 9-Fig. 13; network, databases ¶39-¶46): 
a server; an information acquisition apparatus capable of communicating with the server via a network; and an information terminal capable of communicating with the server via the network (client terminal, server, Takata Fig. 9-Fig. 13; network, databases ¶39-¶46),
wherein the information acquisition apparatus is arranged in a first section where a first procedure of the examination process is performed on a first subject and the information acquisition apparatus has (immigration client terminal for acquisition, normal immigration terminal, Takata ¶50-¶52; see also Fig. 2)
a first reading unit that reads and acquires identification information from a medium carried by the first subject (obtain ID information, Takata ¶52; biometric information, Abstract, ¶11, ¶55),
a biometric information acquisition unit that acquires second biometric information on the first subject from the first subject (finger vein & fingerprint & facial biometric information acquisition function, Takata ¶55; a verification server having a simplified immigration passenger to be examined matching function for comparing the biometric information in the immigration information DB with the biometric information obtained by a second terminal to determine whether these biometric information pieces are of the same person, ¶11), and
a first information management unit that transmits, to the server, person information including the identification information and the biometric information associated with each other, (immigration operation function, Takata ¶43; a verification server having a simplified immigration passenger to be examined matching function for comparing the biometric information in the immigration information DB with the biometric information obtained by a second terminal to determine whether these biometric information pieces are of the same person, ¶11)
wherein the server has
a second information management unit that registers, to a database, the person information transmitted from the information acquisition apparatus (personal information registered, Takata ¶10; verification, ¶11; immigrant result registration, ¶51), and 
an information acquisition unit that acquires, from the server, the biometric information associated with the identification information acquired by the second reading unit (biometrics for simplified immigration, Takata ¶46-¶47; results displayed, ¶51 and ¶53-¶57) wherein: 
the information terminal inquires with the server if the identification information from the medium carried by the first subject is registered (registered information, history, Takata ¶81-¶82 and ¶96), 
when the identification information from the medium carried by the first subject is registered, the information terminal displays biometric information corresponding to the identification information (The immigration server 10 transmits the ID information received in S100, as well as a watch list matching request to the ID information matching server 20 (S108).  The ID information matching server 20 searches for the data matching or similar to the received ID information received from the immigration server 10, from the data in the ID information watch list 51.  Then, the ID information matching server 20 responds to the immigration server 10 with the result (S110).  The immigration server 10 transmits the , and 
when the identification information from the medium carried by the first subject is not registered, the information terminal acquires biometric information from the first subject (The immigration server 10 searches for the ID information 532 in the immigration information 53, using the ID information obtained in S100 as the key.  If the corresponding data is found, the immigration server 10 obtains the immigration history 534 corresponding to the particular data.  If the corresponding data is not found, the immigration server 10 adds a new row (for example, 5303 of FIG. 5) to record the immigration history in the immigration information 53 (S102).  The immigration server 10 transmits the data obtained in S102 to the normal immigration client server 60 (S104).  Then, the normal immigration client terminal 60 displays the data (S104), Takata ¶81; obtains fingerprint/biometrics, ¶84; no search results found, first entry, ¶96-¶97)
Takata does not expressly disclose the first subject waits for a second procedure of the examination process to be performed in a second section different from the first section; wherein the information terminal is arranged in the second section where the second procedure is performed on the first subject after the first procedure and the information terminal has a second reading unit that reads and acquires identification information from the medium carried by the first subject that has passed through the first section.
However, Takata’957 teaches the first subject waits for a second procedure of the examination process to be performed in a second section different from the first section; wherein the information terminal is arranged in the second section where the second procedure is performed on the first subject after the first procedure and the information terminal has a second reading unit that reads and acquires identification information from the medium carried by the first subject that has passed through the first section (Although the advance capturing terminal 80 is installed at the visa desk of the Japanese Embassy in the passenger's embarkation country, or at the airline checkin counter in the passenger's embarkation country, or in the travelling airplane on which the passenger is boarded according to the 
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Taktata’957’s method of secondary screening in Takata’s system to improve the system and method with reasonable expectation that this would result in a system which is able to more effectively process travelers.  
The motivation being that there is a need for an identification verification system and a method thereof capable of reducing time required for the watch list check even when the biometric information watch list database has many entries (Takata’957 ¶7-¶8). 

As per claim 2, Takata and Takata’957 disclose as shown above with respect to claim 1.  Takata further discloses wherein the matching processing unit matches the second biometric information and biometrics information of a specific person registered in the list, and the second information management unit registers, to a database, matching information indicating a result of the first biometric information and the second biometric information and matching information indicating a result of the second biometric information and biometric information of a specific person registered in the list associated with the identification information (verification server having a simplified immigration passenger to be examined matching function for comparing the biometric information in the immigration information DB with the biometric information obtained by a second terminal to determine whether these biometric information pieces are of the same person, Takata ¶11).

As per claim 3, Takata and Takata’957 disclose as shown above with respect to claim 1.  Takata further discloses a matching processing unit that matches the first biometric information and a second biometric information; wherein the server has a matching processing unit that matches the biometric information included in the person information transmitted from the information acquisition apparatus against biometric information on a particular person registered in a list, wherein the information acquisition unit acquires, from the server, matching information indicating a result of matching performed by the matching processing unit (watch list, watch list database, matching server compares biometrics and information against watch list, Takata ¶11; see also ¶40-¶46, ¶66 and history in ¶53).

As per claim 4, Takata and Takata’957 disclose as shown above with respect to claim 3.  Takata further discloses wherein the server has a report processing unit that reports a warning via the network in accordance with a result of matching performed by the matching processing unit (displaying a result of comparing with watch lists, Takata ¶11, ¶62, and ¶65) (Examiner notes the results of the matching to the watch list as the equivalent of a report with a warning based upon the result i.e. the result that someone matched with a person on the watch list is a warning based upon the result of a suspicious person).

As per claim 5, Takata and Takata’957 disclose as shown above with respect to claim 1.  Takata further discloses wherein the biometric information acquisition unit acquires a biometric image of the first subject as the biometric information (facial biometric information acquisition function, Takata ¶55).

As per claim 7, Takata and Takata’957 disclose as shown above with respect to claim 5.  Takata further discloses wherein the biometric image is at least one of a fingerprint image and a face image of the first subject (finger vein & fingerprint & facial biometric information acquisition function, Takata ¶55).

As per claim 10, Takata and Takata’957 disclose as shown above with respect to claim 1.  Takata further discloses wherein the information acquisition apparatus is capable of communicating wirelessly with the server (client terminal, immigration server Takata Fig. 9-Fig. 13; network, databases ¶39-¶46).

As per claim 14, Takata and Takata’957 disclose as shown above with respect to claim 1.  Takata further discloses wherein the biometric information acquisition unit acquires biometric information from the first subject when there is no identification information acquired for the first subject of within a predetermined time (first time, Takata ¶97).

As per claim 16, Takata and Takata’957 disclose as shown above with respect to claim 14.  Takata further discloses wherein the display unit that displays is provided back to back with a biometric information acquisition unit (personal information registered, Takata ¶10; immigrant result registration, ¶51). 

As per claim 18, Takata and Takata’957 disclose as shown above with respect to claim 1.  Takata further discloses wherein the first biometric information and the second biometric information comprise at least one of a fingerprint image and a face image (finger vein & fingerprint & facial biometric information acquisition function, Takata ¶55). 

As per claims 20, Takata and Takata’957 disclose as shown above with respect to claim 1.  Takata further discloses wherein the information terminal acquires and displays the biometric information corresponding to the identification information when the identification information is registered within a predetermined time from acquisition of the identification information with the information terminal, and acquires biometric information from the user when the identification information is not registered within the predetermined time (first time, Takata ¶97).

As per claims 21, Takata and Takata’957 disclose as shown above with respect to claim 1.  Takata further discloses wherein, when the identification information is registered, the information terminal acquires the identification information, and acquires and displays a matching result between the corresponding first biometric information acquired by the information acquisition apparatus and a list stored in the server (verification server having a simplified immigration passenger to be examined matching function for comparing the biometric information in the immigration information DB with the biometric information obtained by a second terminal to determine whether these biometric information pieces are of the same person, Takata ¶11; obtains and transmits biometric information from previous entry, ¶102; display, ¶118; see also ¶96-¶97).

As per claims 22, Takata and Takata’957 disclose as shown above with respect to claim 1.  Takata further discloses wherein when the identification information is registered, the information terminal acquires the identification information, and acquires and displays a matching result between the corresponding first biometric information acquired by the information acquisition apparatus and a list stored in the server (The immigration server 10 searches for the ID information 532 in the immigration information 53, using the ID information obtained in S100 as the key.  If the corresponding data is found, the immigration server 10 obtains the immigration history 534 corresponding to the particular data.  If the corresponding data is not found, the immigration server 10 adds a new row (for example, 5303 of FIG. 5) to record the immigration history in the immigration information 53 (S102).  The immigration server 10 transmits the data obtained in S102 to the normal immigration client server 60 (S104).  Then, the normal immigration client terminal 60 displays the data (S104), Takata ¶81; obtains fingerprint/biometrics, ¶84; no search results found, first entry, ¶96-¶97).

As per claims 23, Takata and Takata’957 disclose as shown above with respect to claim 1.  Takata further discloses wherein, when the identification information is registered, the information terminal acquires the identification information, and acquires and displays a matching result between the corresponding first biometric information and second biometric information acquired from a medium carried by the user, both the first and second biometric information being acquired by the information acquisition apparatus (The immigration server 10 transmits the ID information received in S100, as well as a watch list matching request to the ID information matching server 20 (S108).  The ID information matching server 20 searches for the data matching or similar to the received ID information received from the immigration server 10, from the data in the ID information watch list 51.  Then, the ID information matching server 20 responds to the immigration server 10 with the result (S110).  The immigration server 10 transmits the result to the normal immigration client terminal 60 (S112).  Then, the normal immigration client terminal 60 displays the result (S114), Takata ¶82; obtains and transmits biometric information from previous entry, ¶102; display, ¶118; see also ¶96-¶97).

As per claims 24, Takata and Takata’957 disclose as shown above with respect to claim 1.  Takata does not expressly disclose wherein the information acquisition apparatus is arranged along a line towards the information terminal.
However, the Examiner also notes that the arrangement of the apparatuses are simply a design choice which would be obvious to try as there is a finite number of predictable types of arrangements in such an area like customs and immigration (See MPEP 2144.05.B).
Therefore it would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to arrange the apparatuses in a line, say against a wall, as this is simply a design choice from a finite number of way to arrange such apparatuses commonly used or are marketed successful.

Claims 6, 8, 9, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takata et al. (US PG Pub. 2013/0013527) and Takata et al. (US PG Pub. 2013/0179957, hereinafter Takata’957) further in view of Beigi (US PG Pub. 2015/0347734).

As per claims 6 and 19, Takata and Takata’957 disclose as shown above with respect to claim 5.  Takata and Takata’957 do not expressly disclose wherein the information acquisition apparatus has a quality evaluation unit that evaluates a quality of the biometric image and calculates a quality value, and wherein the biometric information acquisition unit acquires the biometric image having the quality value greater than or equal to a reference value; wherein the biometric image comprises a fingerprint image, and the quality evaluation unit evaluates a quality of the fingerprint image and calculates the quality value corresponding to the fingerprint image.
Beigi teaches wherein the information acquisition apparatus has a quality evaluation unit that evaluates a quality of the biometric image and calculates a quality value, and wherein the biometric information acquisition unit acquires the biometric image having the quality value greater than or equal to a reference value; wherein the biometric image comprises a fingerprint image, and the quality evaluation unit evaluates a quality of the fingerprint image and calculates the quality value corresponding to the fingerprint image (scores for each authentication factor, Beigi ¶36; final score for authentication, ¶59, for score threshold, ¶78).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Beigi’s method of authentication factors and scores in Takata’957 and Takata’s system to improve the system and method with reasonable expectation that this would result in a biometric identification management system that could retrieve and analyze data based upon the quality and threshold.  
The motivation being that with increasingly sophisticated technologies which are available, more care needs to be given to establishing the liveness of the individual being authenticated by the system.  Spoofing techniques enjoy access to better mimicry technologies such as high fidelity recordings of speech of the person, high quality digital images of the person, latex replica of fingerprints, high quality image of the iris of the individual, etc. The liveness factor helps ensure that a person is indeed being authenticated and not a machine posing in his/her place (Beigi ¶21). 

As per claim 8, Takata and Takata’957 disclose as shown above with respect to claim 1.  Takata and Takata’957 do not expressly disclose wherein the information acquisition apparatus is moveable.
Beigi teaches wherein the information acquisition apparatus has transportability (electronic passport for border crossing, airport, train station, Beigi ¶56).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Beigi’s method of mobile device authentication in Takata’957 and Takata’s system to improve the system and method with reasonable expectation that this would result in a biometric identification management system that could retrieve and analyze data based upon the quality and threshold.  
The motivation being that with increasingly sophisticated technologies which are available, more care needs to be given to establishing the liveness of the individual being authenticated by the system.  Spoofing techniques enjoy access to better mimicry technologies such as high fidelity recordings of speech of the person, high quality digital images of the person, latex replica of fingerprints, high quality image of the iris of the individual, etc. The liveness factor helps ensure that a person is indeed being authenticated and not a machine posing in his/her place (Beigi ¶21).

As per claim 9, Takata and Takata’957 disclose as shown above with respect to claim 1.  Takata and Takata’957 do not expressly disclose wherein the information acquisition apparatus is driven by a battery.
Beigi teaches wherein the information acquisition apparatus is driven by a battery (cellular, mobile device, Beigi ¶80) (Examiner notes the use of the mobile device as the equivalent of the information acquisition apparatus driven by a battery).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Beigi’s method of mobile device authentication in Takata’957 and Takata’s system to improve the system and method with reasonable expectation that this would result in a 
The motivation being that with increasingly sophisticated technologies which are available, more care needs to be given to establishing the liveness of the individual being authenticated by the system.  Spoofing techniques enjoy access to better mimicry technologies such as high fidelity recordings of speech of the person, high quality digital images of the person, latex replica of fingerprints, high quality image of the iris of the individual, etc. The liveness factor helps ensure that a person is indeed being authenticated and not a machine posing in his/her place (Beigi ¶21).

As per claim 15, Takata and Takata’957 disclose as shown above with respect to claim 1.  Takata and Takata’957 do not expressly disclose further comprising a display unit, wherein the display unit that displays a live face image and a quality of the live face image by using colors.
Beigi teaches further comprising a display unit, wherein the display unit that displays a live face image and a quality of the live face image by using colors (facial imaging, Beigi ¶102-¶105; color, texture, shape of ear, ¶130; scores for each authentication factor, ¶36; final score for authentication, ¶59, for score threshold, ¶78).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Beigi’s method of authentication factors and scores in Takata’957 and Takata’s system to improve the system and method with reasonable expectation that this would result in a biometric identification management system that could retrieve and analyze data based upon the quality and threshold.  
The motivation being that with increasingly sophisticated technologies which are available, more care needs to be given to establishing the liveness of the individual being authenticated by the system.  Spoofing techniques enjoy access to better mimicry technologies such as high fidelity recordings of speech of the person, high quality digital images of the person, latex replica of fingerprints, high quality . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.